United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, ALLENDALE
CARRIER ANNEX, Allendale, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1837
Issued: April 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 4, 2011 appellant, through her attorney, filed a timely appeal from a May 3,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) finding that she
did not establish a recurrence of disability. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability beginning
January 27, 2010 due to her accepted work injury; and (2) whether she sustained a consequential
emotional condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 29, 1996 appellant, then a 32-year-old mail carrier,
sustained the toxic effect of venom from a snake bite to her left calf in the performance of duty.
She stopped work on October 29, 1996 and returned to limited-duty employment on
January 13, 1997.2
In a report dated August 11, 1997, Dr. M.J. Izbal, a Board-certified psychiatrist,
diagnosed post-traumatic stress disorder (PTSD) and found that appellant was unable to perform
outside work. On September 28, 1999 Dr. Bruce Johnson, a Board-certified psychiatrist, noted
that appellant had experienced “an event that was an actual threat to physical integrity itself.”
He discussed her symptoms of recurrent dreams about the snake bite and determined that she had
intense psychological distress. Dr. Johnson diagnosed PTSD due to the October 29, 1996 snake
bite. On September 26, 2000 Dr. Claudio I. Dicovsky, a psychiatrist, diagnosed major
depression, PTSD and adjustment disorder and found that work aggravated appellant’s condition
due to her serious employment injury and harassment by supervisors.
On August 21, 2006 appellant accepted a position as a modified letter carrier. The job
required intermittent sitting for seven hours, reaching above the shoulders for two hours,
intermittent twisting and turning for two hours and intermittent walking for 30 minutes.
Appellant’s duties included answering the telephone for five hours, filing express mail for one
hour, casing mail for 30 minutes and verifying addresses for one hour and 30 minutes a day. In a
duty status report dated March 6, 2007, Dr. James M. Katz, a Board-certified dermatologist,
found that she could work sitting up to seven hours a day and standing and walking up to 30
minutes a day.
On January 27, 2010 the employing establishment offered appellant a position as a
modified city carrier for four hours a day. The duties included casing mail on a stool for up to
three hours and delivering mail for 30 minutes. The job offer set forth the physical requirements
as picking up mail and reaching to a shelf case for up to three hours, standing while casing mail
for one hour, operating a motor vehicle for 30 minutes and walking for 30 minutes. Appellant
indicated on the offer that she would accept casing mail but refused to deliver mail outside.
In a duty status report dated January 27, 2010, Dr. Katz diagnosed severe anxiety, PTSD,
pain, swelling and cellulitis. He found that appellant could not work outside due to her cellulitis.
Dr. Katz further indicated that she could not stand more than 30 minutes a day.
On February 3, 2010 appellant filed a notice of recurrence of disability beginning
January 27, 2010 due to her October 28, 1996 employment injury. She related that the
employing establishment sent her home under the National Reassessment Process (NRP). On the
claim form, the employing establishment noted that, following appellant’s original injury, it
accommodated her by providing work answering the telephone and customer questions and other
administrative duties.

2

By decision dated March 22, 2000, OWCP granted appellant a schedule award for a 15 percent permanent
impairment of the left lower extremity.

2

By letter dated March 10, 2010, Rick Yannotti, a supervisor, related that appellant “was
sent home on January 27, 2010 and has not returned to work because the [employing
establishment] cannot accommodate the restrictions set forth by her physician.” On April 8,
2010 the employing establishment notified OWCP that after appellant received a new job offer
she submitted a duty status report with new restrictions.
In a report dated April 22, 2010, Dr. Katz related that he had treated appellant from
October 1996 to the present. He found that she was disabled from employment and stated:
“[Appellant] sustained a snake bite while working on the job in 1996. I have been
evaluating and treating [her] for severe pain, cellulitis and lymphatic obstruction
of the lower extremities associated with severe swelling and difficulty ambulating
and walking. [Appellant] is also experiencing symptoms associated with stress
disorder because of her condition. She has also developed chronic infections
from the above conditions.”
On April 26, 2010 Dr. Frank L. Gazzillo, a Board-certified neurologist, evaluated
appellant for “persistent painful paresthesias in the left leg” since a snake bite on
October 29, 1996. On examination he found decreased sensation in the left leg and pain moving
the left ankle. Dr. Gazzillo determined that appellant was disabled due to painful paresthesias
related to her superficial peroneal nerve injury in the left leg.
In a report dated May 18, 2010, Dr. Dicovsky related that he had treated appellant since
August 31, 2000 for depression and suicidal and homicidal ideation related to stress at work. He
indicated that she believed that she was harassed at work when she began working modified duty
as a result of an employment-related snake bite. Dr. Dicovsky diagnosed major depression,
PTSD and adjustment disorder. He found that appellant’s current employment aggravated her
condition because she “suffered a serious injury while at her job” and as she asserted that she
was harassed by her supervisors. Dr. Dicovsky opined that she was disabled from employment.
On May 17, 2010 OWCP referred appellant to Dr. Lynne Carmickle, a Board-certified
neurologist, for a second opinion evaluation. In a report date June 2, 2010, Dr. Carmickle
reviewed appellant’s history of injury on October 29, 1996 and provided findings on
examination. She determined that appellant had no objective evidence of a nerve injury and that
her sensory complaints had a functional overlay. Dr. Carmickle advised that appellant had
“shiny skin in the left lower extremity but no tenderness” that might be due to persistent
scratching rather than the snake bite. She noted that appellant had recently stopped work after 10
years. Dr. Carmickle found that there was “no objective evidence of any change in neurological
status that would affect appellant’s ability to work” and opined that she had no work restriction
neurologically.
On June 10, 2010 Dr. Gazzillo diagnosed “painful paresthesias as the result of a
superficial peroneal nerve injury in the left lower extremity from the previous snake bite. At this
time [appellant] remains unable to function in any type of work setting and she is totally and
permanently disabled.”

3

By decision dated June 23, 2010, OWCP found that appellant had not established a
recurrence of disability beginning January 27, 2010 due to her October 29, 1996 employment
injury. It determined that the medical evidence did not show that she was now disabled from her
employment or that she had a psychiatric condition due to the work injury.3
On July 2, 2010 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative. In a report dated July 22, 2010, Dr. Gazzillo described his
evaluation of her for paresthesias in the left leg.4 He attributed the condition to appellant’s snake
bite and found that she was totally disabled due to her inability to stand or walk.
At the hearing, held on November 5, 2010, appellant related that the job offer by the
employing establishment as part of the NRP was outside of her work restrictions. She asserted
that she could not case mail on a stool due to the pressure on her legs.
On December 1, 2010 the employing establishment related that as part of the NRP “all
employees working limited-duty assignments had their jobs evaluated to determine if they were
performing necessary work.” It noted that appellant submitted new medical evidence when
offered another position.
By decision dated December 30, 2010, OWCP’s hearing representative affirmed the
June 23, 2010 decision. She discussed the findings of the second opinion physician that
appellant could return to full duty. The hearing representative also determined that appellant had
not submitted sufficient medical evidence to show a psychiatric condition due to her work injury.
On January 9, 2011 appellant was admitted to the hospital after complaining of having
snakes all over her. Dr. Mariza Del Rosario-Garcia, a Board-certified psychiatrist, diagnosed a
somatic-type delusional disorder, PTSD and left leg pain due to a snake bite 13 years earlier.
On January 31, 2011 counsel requested reconsideration. He requested expansion of the
claim to include PTSD. Counsel also argued that appellant had established a recurrence of
disability through the withdrawal of her light-duty work.
By decision dated May 3, 2011, OWCP denied modification of its December 30, 2010
decision.
On appeal, counsel argued that appellant has established a recurrence of disability due to
the withdrawal of her limited-duty employment under the NRP. He further contended that
OWCP should have developed the issue of whether appellant sustained a consequential injury
due to her work injury.

3

OWCP noted that appellant worked 12 hours a week in private employment.

4

On September 13, 2010 Dr. Gazzillo again found that appellant was disabled and diagnosed a peroneal nerve
injury with persistent painful paresthesias.

4

LEGAL PRECEDENT -- ISSUE 1
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.5
OWCP regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.6 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained the toxic effect of venom from a snake bite to
her left calf on October 29, 1996. She returned to limited-duty employment on January 13, 1997.
On February 3, 2010 appellant filed a notice of recurrence of disability beginning January 27,
2010 due to her October 29, 1996 work injury. She maintained that the employing establishment
sent her home on that date after withdrawing her limited-duty position as part of the NRP.

5

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
6

20 C.F.R. § 10.5(x).

7

Id.

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

5

The employing establishment offered appellant a position on January 27, 2010 for four
hours a day. The position had increased physical requirements from her prior limited-duty
position of standing for one hour rather than 30 minutes a day and delivering mail outside for 30
minutes.
OWCP procedures as outlined in FECA Bulletin No. 09-0510 provide that in cases where
a formal wage-earning capacity decision has not been issued and limited-duty work is
withdrawn, OWCP should evaluate the medical evidence to determine if the current evidence
establishes that the employment-related residuals continue.
In a duty status report dated January 27, 2010, Dr. Katz diagnosed severe anxiety, PTSD
and cellulitis. He advised that appellant could not work outside due to cellulitis or stand over 30
minutes a day. On April 22, 2010 Dr. Katz related that he had treated her since 1996 for a snake
bite and diagnosed cellulitis and lymphatic obstruction. He found that appellant was disabled
from employment.
On April 26, 2010 Dr. Gazzillo noted that appellant experienced painful paresthesias
secondary to an October 29, 1996 snake bite. He found that she was disabled due to a peroneal
nerve injury in the left leg resulting in paresthesias. On June 10, 2010 Dr. Gazillo attributed the
peroneal nerve injury to the snake bite and again advised that appellant was totally disabled.
OWCP referred appellant to Dr. Carmickle for a second opinion examination. On
June 22, 2010 Dr. Carmickle determined that appellant had no objective evidence of a nerve
injury and no neurological disability. She found that appellant had some shiny skin on the left
leg that might be a result of scratching rather than the snake bite.
The Board finds that a conflict in medical opinion exists between Dr. Katz and
Dr. Gazzillo, appellant’s attending physicians and Dr. Carmickle, who provided a second opinion
examination, regarding whether the current evidence establishes that her work-related residuals
continue. Section 8123 of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the employee’s physician, OWCP shall
appoint a third physician, who shall make an examination.11 The case will therefore be
remanded for an impartial medical examiner to resolve the conflict in medical opinion.
Following this and such further development as deemed necessary, it should issue a de novo
decision.
LEGAL PRECEDENT -- ISSUE 2
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.
The subsequent injury is compensable if it is the direct and natural result of a compensable
10

FECA Bulletin No. 09-05 (issued August 18, 2009, expiration date August 18, 2010).

11

Supra note 8 at § 8123; see Y.A., 59 ECAB 701 (2008).

6

primary injury. With respect to consequential injuries, the Board has stated that, where an injury
is sustained as a consequence of an permanent residual to an employment injury, the new or
second injury, even though nonemployment related, is deemed, because of the chain of causation
to arise out of and in the course of employment and is compensable.12
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.13
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.14
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained the toxic effect of venom from an October 29,
1996 snake bite to her left calf. She alleged that she sustained an emotional condition as a
consequence of the accepted snake bite. Appellant has the burden to establish that her
stress-related condition is the direct and natural result of her injury.15
On August 11, 1997 Dr. Izbal diagnosed PTSD and found that appellant could not work
outdoors. In a report dated September 28, 1999, Dr. Johnson noted that the snake bite was a
life-threatening event that caused recurrent dreams and significant psychological distress. He
diagnosed PTSD due to the October 29, 1996 snake bite. On September 26, 2000 Dr. Dicovsky
diagnosed major depression, adjustment disorder and PTSD. He found that work aggravated
appellant’s condition and attributed the aggravation to both her significant work injury and
harassment. In a report dated May 18, 2010, Dr. Dicovsky related that he had treated her
beginning August 31, 2000 for depression and suicidal and homicidal ideation caused by
employment-related stress. He discussed appellant’s belief that she was harassed at work due to
her snake bite injury and needed her to work modified duty. Dr. Dicovsky diagnosed PTSD,
adjustment disorder and major depression due to a serious work injury and her belief that she
was harassed by her supervisors. He found that appellant was disabled. On January 9, 2011
12

See S.S., 59 ECAB 315 (2008); Debra L. Dillworth, 57 ECAB 516 (2006).

13

Charles W. Downey, 54 ECAB 421 (2003).

14

Larson, The Law of Workers’ Compensation § 10.01; see supra note 13.

15

See supra note 12.

7

Dr. Rosario-Garcia noted that appellant reported snakes climbing over her and admitted her to
the hospital with diagnoses of delusional disorder, PTSD and leg pain due to a snake bite 13
years earlier.
It is well established that proceedings under FECA are not adversarial in nature.16 While
appellant has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence.17 It has an obligation to see that justice is done.18 The medical
reports from appellant diagnosed PTSD beginning near the time of her snake bite. While the
opinions of Dr. Johnson and Dr. Dicovsky that her emotional condition arose from her work
injury are not completely rationalized, they are sufficient to raise an uncontroverted inference of
causal relationship sufficient to warrant further development.19 On remand, OWCP should refer
appellant for a second opinion examination to determine whether appellant sustained a
consequential emotional condition due to her October 29, 1996 snake bite. After such further
development as deemed necessary, it should issue a de novo decision on this issue.
CONCLUSION
The Board finds that the case is not in posture for decision.

16

William B. Webb, 56 ECAB 156 (2004); John J. Carlone, 41 ECAB 354 (1989).

17

Peter C .Belkind, 56 ECAB 580 (2005); Dorothy L. Sidwell, 36 ECAB 699 (1985).

18

R.E., 59 ECAB (2008); Rebecca O. Bolte, 57 ECAB 687 (2006).

19

See Phillip L. Barnes, 55 ECAB 426 (2004).

8

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2011 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

